Citation Nr: 0943072	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-37 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1969 to January 1971.  Service in the Republic of 
Vietnam and the award of the Combat Infantry Badge is 
evidenced of record.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2005 rating decision of the Fargo, 
North Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Procedural history

The Veteran's claim of entitlement to service connection for 
PTSD was received by the RO in October 2004 and denied in the 
September 2005 rating decision.  The Veteran disagreed with 
that decision in July 2006 and initiated this appeal by 
filing a timely substantive appeal [VA Form 9] in November 
2007.

The Board notes that in the October 2009 Informal Hearing 
Presentation, the Veteran's representative characterized the 
issue on appeal as involving "new and material evidence", 
implying that the Veteran's claim was previously denied in an 
unappealed rating decision.  After a thorough review of the 
Veteran's claims file, the Board finds that no such prior 
final denial exists, and the claim will be reviewed on a de 
novo basis.  

Clarification of the issue on appeal

Since the Veteran filed his initial claim for service 
connection for PTSD in October 2004, he has been diagnosed 
with PTSD and depression.  The United States Court of Appeals 
for Veteran's Claims (the Court) held, in the specific 
context of mental disorders, that "when a claimant makes a 
claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled."  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This case 
clarifies the appropriate posture for claims such as the 
Veteran's, where multiple mental disorders, and/or disparate 
diagnoses are involved.  Accordingly, the Board is expanding 
the issue on appeal at this time, as reflected on the title 
page of this decision, and will consider whether service 
connection may be awarded for an acquired psychiatric 
disorder, to include PTSD and depression as instructed by the 
Court in Clemons.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

According to VA regulations, service connection for PTSD 
requires that three elements be present:  (1) medical 
evidence diagnosing PTSD; (2) combat status or credible 
supporting evidence that the claimed in-service stressors 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in 
service stressors.  See 38 C.F.R. § 3.304(f) (2009); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

In the present case, the Veteran has been diagnosed with PTSD 
and depression, however, the evidence of such diagnoses is 
tenuous.  

Concerning PTSD, VA examination reports dated August 2006 and 
September 2008 failed to diagnose PTSD, stating specifically 
that the Veteran did not meet the criteria for a PTSD 
diagnosis as outlined in the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV).  See the August 2006 and 
September 2008 VA examination reports.  On the contrary, the 
Veteran's treating psychologist, H.K.O., Ph.D. provided a 
diagnosis of PTSD in a letter dated February 2008 which 
specifically reflects that the Veteran does meet the DSM-IV 
criteria for a PTSD diagnosis.  See a February 2008 letter 
from H.K.O, Ph.D.  

With respect to depression, the August 2006 an September 2008 
VA examination reports failed to provide a diagnosis of 
depression and reflect that the Veteran specifically denied 
ever having experiencing depression or anxiety.  See the 
August 2006 and September 2008 VA examination reports.  
However, in a letter dated December 2007, H.K.O., Ph.D. 
provides a diagnosis of severe depression.  See a December 
2007 letter from H.K.O., Ph.D.

The record is therefore replete with multiple, inconsistent 
and incomplete psychiatric diagnoses.  The only consistent 
diagnosis is that of alcohol dependence, for which service 
connection cannot be granted by law.  See 38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2009); see 
also VAOPGPREC 2-97 (January 16, 1997) [no compensation shall 
be paid if a disability is the result of the Veteran's own 
willful misconduct, including the abuse of alcohol or drugs].  
Moreover, section 8052 of the Omnibus Budget Reconciliation 
Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 prohibits, effective for claims filed after October 
31, 1990, the payment of compensation for a disability that 
is the result of a Veteran's own alcohol or drug abuse.

While the exact nature of the Veteran's acquired psychiatric 
disability is unclear, the Veteran has been diagnosed with 
PTSD and depression, and element (1) under 38 C.F.R. § 
3.304(f) and Cohen is arguably met.  

With respect to element (2) of 38 C.F.R. § 3.304(f) and 
Cohen, as noted in the Introduction, the Veteran has been 
awarded the Combat Infantry Badge for his service in the 
Republic of Vietnam.  The Veteran recounted several stressor 
events during the August 2006 VA examination, to include 
participation in multiple firefights and searching for 
"booby traps" and "gun caches" while patrolling the jungle 
in the Republic o Vietnam.  In light of the Veteran's receipt 
of the Combat Infantry Badge, the Board finds that the 
Veteran did engage in combat with the enemy within the 
meaning of 38 U.S.C.A. § 1154(b) (West 2002), and his 
stressors are, therefore corroborated.  Accordingly, element 
(2) under 38 C.F.R. § 3.304(f) and Cohen has been met to that 
extent.

Thus, at the moment, the evidence of record shows tenuous 
diagnoses of PTSD and depression and the Veteran's verified 
stressors.  What is missing for a grant of service connection 
for an acquired psychiatric disorder, to include PTSD and 
depression, is a medical nexus opinion linking either of the 
Veteran's psychiatric disorders to his verified stressors.  
Thus, upon remand, a medical opinion, to determine whether 
his PTSD and/or depression was caused by or otherwise related 
to active service, should be obtained.

Thus, this case presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern the relationship, if 
any, between the Veteran's diagnosed acquired psychiatric 
disorder and the Veteran's military service.  These questions 
must be addressed by an appropriately qualified medical 
professional.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

In view of the foregoing, this issue is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  Records reflecting all recent mental 
health treatment provided to the Veteran 
subsequent to September 2008, at the VAMC 
in Fargo, North Dakota, should be obtained 
for inclusion in the Veteran's claims 
file.

2.  VBA should contact the Veteran and ask 
that he identify all private treatment 
records pertaining to mental health 
treatment provided to him, to include all 
such records from H.K.O., Ph.D.  Any 
records so identified and obtained should 
be associated with the Veteran's VA claims 
file.  

3.  After obtaining the records requested 
above, VBA should arrange for the Veteran 
to be accorded an examination by a VA 
psychiatrist, who should ascertain whether 
any acquired psychiatric disorder, to 
include PTSD and depression is currently 
manifested.  If an acquired psychiatric 
disorder is diagnosed, the examiner should 
provide an opinion, with supporting 
rationale, as to the relationship, if any, 
between the Veteran's diagnosed acquired 
psychiatric disorder and his period of 
service, to include consideration of his 
verified in-service stressors.  A report 
should be prepared and associated with the 
Veteran's claims file.  The complete 
rationale for all opinions expressed 
should be fully explained.

4.  After undertaking any additional 
development deemed appropriate, VBA should 
then readjudicate the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD and depression.  If the benefit 
sought on appeal remains denied, in whole 
or in part, VBA should provide the Veteran 
and his representative with a supplemental 
statement of the case (SSOC)and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


